—Proceeding unanimously dismissed without costs. Memorandum: Petitioner commenced this CPLR article 78 proceeding to annul a determination that he violated certain inmate rules. Because a prior proceeding was pending for that same relief and has now been decided by this Court on the merits (Matter of Valdez v Williams, 256 AD2d 1118 [decided herewith]; see, CPLR 7804 [g]), the instant proceeding is dismissed (see, CPLR 3211 [a] [4]). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Erie County, O’Donnell, J.) Present — Green, J. P., Wisner, Hayes, Balio and Fallon, JJ.